Title: From George Washington to Lieutenant Colonel James Hendricks, 2 September 1777
From: Washington, George
To: Hendricks, James (Lieutenant Colonel)



Sir
Head Quarters Wilmington [Del.] 2d Septr 1777.

Your Letter of the 31st Ulto to Mr Harrison has been laid before me. My motive for wishing you to continue in the Sixth Regiment was founded on a report that you could readily engage All or most of the Privates in it to serve dureing the War. This I considered as a happy circumstance; But as it may make little difference Whether you remain in that, or have the First, and as Colo. Elliot has been appointed in Orders to the former, you may repair, as soon as you Please to the latter and take the command of it as Colonel. I am Sir Your Most Obedt Servt

Go: W——n

